DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 10/27/2020.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 05/31/2022 is acknowledged.  However, Claims 10-18 are rejoined as these claims require allowable feature of claim 1. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ryan M. Truesdale on 08/25/2022.

The application has been amended as follows: 
In claim 1, at line 5, inserted “the” after the word “with”.
In claim 1, at line 19, deleted “the” before the words “ion concentration”.
In claim 10, at line 6, inserted “the” after the word “with”.
In claim 10, at line 20, deleted “the” before the words “ion concentration”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 8,525,020 B2 to Fusalba et al. is the closest prior art that discloses two electrolyte chambers (114 and 116, figs. 1-2) connected to electrodes (104 and 108) as required by the instant claims.  However, Fusalba does not disclose “a nano-film respectively connected with the first temperature chamber and the second temperature chamber so that the first temperature chamber and the second temperature chamber communicate, wherein the nano-film comprises a film main body configured to generate a photo-Dember effect and nanoparticles arranged on a first side of the film main body facing the first temperature chamber, and light irradiates the nano-film through the at least one first light-transmitting wall to enable a first temperature of the first temperature chamber to be higher than a second temperature of the second temperature chamber, and cations in the second temperature chamber enter the first temperature chamber through the nano-film; an external circuit connected with the first electrode and the second electrode, wherein when the ion concentration of the solution in the first temperature chamber is higher than that in the second temperature chamber to form a concentration difference, electrons in the external circuit migrate from the first electrode to the second electrode to generate a current” as required by the instant claims.
 Kotov et al. (A Photoelectrochemical Effect at the Interface of Immiscible Electrolyte Solutions", Journal of Electro-analytical Chemistry and Interfacial Electrochemistry, vol. 285, No. 1-2, XP 002473813, Jun. 11, 1990, pp. 223-240) also discloses two different electrolyte chambers (1 and 2, fig. 2) that are connected to electrodes (3 and 4).  However, Kotov does not disclose “a nano-film respectively connected with the first temperature chamber and the second temperature chamber so that the first temperature chamber and the second temperature chamber communicate, wherein the nano-film comprises a film main body configured to generate a photo-Dember effect and nanoparticles arranged on a first side of the film main body facing the first temperature chamber, and light irradiates the nano-film through the at least one first light-transmitting wall to enable a first temperature of the first temperature chamber to be higher than a second temperature of the second temperature chamber, and cations in the second temperature chamber enter the first temperature chamber through the nano-film; an external circuit connected with the first electrode and the second electrode, wherein when the ion concentration of the solution in the first temperature chamber is higher than that in the second temperature chamber to form a concentration difference, electrons in the external circuit migrate from the first electrode to the second electrode to generate a current” as required by the instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721